Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1,3-4, 7-10, 21-22, and 24, are rejected under 35 U.S.C. 103 as being unpatentable over Consadori et al. (US 8,276,548), Clawson. (US 5,046,478) and Scime et al. (US 2006/0024036).
Regarding claim 1, Consadori discloses a water heater and furnace system for a recreational vehicle (RV) (C1,L6-9) comprising: a housing comprising a plurality of panels defining an interior (Figures 1-2); a water inlet  (36) for receiving water from a water supply accessible through the housing; a hot water outlet (38) accessible through the housing; a heat exchanger (26, C3,L25-27) inside of the housing for heating water flowing through the heat exchanger, the heat exchanger comprising a plenum (Figures 3-4,30) and a heat exchanger tubing (34) wrapping around an exterior of the plenum; a burner (44)  inside of the housing to provide heat to the heat exchanger to heat the water flowing through the heat exchanger.
Consadori does not disclose that the plenum is formed of a conductive material or corrosive resistant materials or is plated or coated with a corrosive resistant material or a heater core downstream of the heat exchanger, the heater core being located external of the housing; a blower for moving air across the heater core and delivering heated air outside the housing, the blower being located external of the housing; a storage tank for storing water passing through the heater core; a pump circulating water from the storage tank to the heat exchanger; a mixing valve located externally of the housing and arranged to mix heated water and water flowing through the water inlet; and an outlet located downstream of the mixing valve to output mixed heated water and water flowing through the water inlet.
However, Clawson discloses a furnace system (Abstract) wherein the plenum is formed of a conductive material or corrosive resistant materials (C1,L59-64)  or is plated or coated with a corrosive resistant material; with a heater core (18, Figure 1) downstream of the heat exchanger (14), the heater core being located external of the housing (Figure 1); a blower (64) for moving air across the heater core and delivering heated air (claim 1) outside the housing, the blower  located external of the housing; a storage tank (20) for storing water passing through the heater core;  a pump (19) circulating water from the storage tank to the heat exchanger. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize suitable materials tailored to the application, such as stainless steel and to connect the heating device to a hydronic circuit to heat the area a distance from the device. 
Moreover, Scime disclose a RV water heater (Abstract) with a mixing valve (56, [0019], Figure 1) arranged to mix heated water and water flowing through the water inlet (32); and an outlet (78) located downstream of the mixing valve to output mixed heated water and water flowing through the water inlet; at the mixing valve is located externally of the housing (14, Figure 1). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to incorporate an external valve with the system of Clawson to aid in adjusting the mixing ratio without having to disassemble the chassis of the device.
Regarding claim 3, Consadori (C), as modified, discloses the water heater and furnace system according to claim 1, wherein the housing (C-14, C3, L 49-56, Figures 1-2, exhaust is directed outside of the housing) is sealed off from an interior of the RV.
Regarding claim 4, Consadori (C), as modified, discloses the water heater and furnace system according to claim 1, wherein the heater core (Clawson-18, Figure 1) comprises a plurality of spaced apart fins (Clawson-66) configured for convective heat transfer from the water running through the heater core to the fins to heat the air.  

Regarding claim 7, Consadori (C), as modified, discloses the water heater and furnace system according to claim 1, further comprising a relay (Clawson-112, Figure 5) connected to the burner to prevent the burner from switching to a low setting from a high setting when the blower and the burner are both operating (Clawson-.C 1, L.13-26).
 Regarding claim 8, Consadori (C), as modified discloses the water heater and furnace system according to claim 1, further comprising an exhaust system (C-58, Figure 1) coupled to a top end of the heat exchanger to collect combustion byproducts of the burner (C-22, Figure 1), and direct the combustion byproducts outside the housing.  
Regarding claim 9, Consadori (C), as modified discloses the water heater and furnace system according to claim 1, further comprising an air plenum (Clawson- Figure 1, surrounding 130 Degrees) to collect and deliver the heated air to heating ducts.  
Regarding claim 10, Talbert, as modified, discloses the water heater and furnace system according to claim 1, further comprising: a solenoid valve (Clawson-100, Figure 5) coupled downstream of the storage tank and configured to control flow of the water from the storage tank to the heat exchanger (Clawson -C.10, L.45-56).  
Regarding claim 21, Consadori (C) discloses a water heater and furnace system for a recreational vehicle (RV) (C1,L6-9) comprising: a housing  (Figures 1-2) having a heat exchanger (26)  located therein, the heat exchanger comprising a plenum (30,Figures 3-4,) and the heat exchanger is configured to heat water from a water supply inlet to produce heated water (C3,L25-27), the heat exchanger comprising a heat exchanger tubing  (34) wrapping around an exterior of the plenum; a burner (44) located downstream of a linear valve (48, i.e. regulator, Figure 5)  and a solenoid valve (54), the burner configured to provide heated gas to heat water in the heat exchanger and linear valve and solenoid valve configured to shut off gas flow to the burner when signaled by a controller (C4,L39-62); an exhaust fan (60) located within the housing and rotatable to move exhaust gas out of the housing.
Consadori does not disclose that the plenum is formed of a conductive material or corrosive resistant materials or is plated or coated with a corrosive resistant material or a storage tank having a body defining a volumetric space configured to store heated water passed through the heat exchanger, the storage tank being located externally of the housing and having a flow line opening into the volumetric space; a mixing valve located externally of the housing and arranged to mix heated water and the water supply from the inlet to create a mixed hot water; and a water outlet located downstream of the mixing valve.
However, Clawson discloses a furnace system (Abstract) wherein the plenum is formed of a conductive material or corrosive resistant materials (C1,L59-64)  or is plated or coated with a corrosive resistant material and a storage tank  (20, Figure 1) having a body defining a volumetric space configured to store heated water passed through the heat exchanger (14), the storage tank being located externally of the housing and having a flow line opening into the volumetric space (Figure 1, below (17)).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize suitable materials tailored to the application, such as stainless steel and to connect the heating device to a tank in order to store the heated water for later use.
Moreover, Scime disclose a RV water heater (Abstract) with a mixing valve (56, [0019], Figure 1); a mixing valve located externally (14, Figure 1) of the housing and arranged to mix heated water and the water supply from the inlet (32) to create a mixed hot water; and a water outlet (78) located downstream of the mixing valve.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to incorporate an external valve with the system of Clawson to aid in adjusting the mixing ratio without having to disassemble the chassis of the device.
Regarding claim 22, Consadori (C), as modified, discloses the water heater and furnace system of claim 21, further comprising a heater core (Clawson -18, Figure 1) coupled downstream of the heat exchanger (Clawson -14, Figure 1).
Regarding claim 24, Consadori (C), as modified, discloses the water heater and furnace system of claim 21, wherein the flow line opening into the volumetric space of the storage tank is located at an outlet of the heat exchanger (Clawson- via 16 in Figure 1).
Claim 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Consadori et al. (US 8,276,548), Clawson. (US 5,046,478), Scime et al. (US 2006/0024036), and Armijo et al. (US 5,544,645).
Regarding claim 2, Consadori (C), as modified, discloses the water heater and furnace system according to claim 1, but not that it further comprises a one-way valve downstream of the heater core and upstream of the storage tank to prevent water from flowing from the storage tank to the heater core.
However, Armijo discloses a combination water and space heater (Abstract) further comprising a one-way valve (C.6, L.30-35 i.e. check valve) downstream of the heater core and upstream of the storage tank to prevent water from flowing from the storage tank to the heater core.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to incorporate a check valve into pump (30) to ensure proper fluid flow through the system.
Regarding claim 23, Consadori (C), as modified, discloses the water heater and furnace system of claim 22, but not that the heater core is located in a housing of a hydro-furnace module, and wherein a blower is located in the housing of the hydro-furnace module to move heated air of the housing of the hydro-furnace module.
However, Armijo discloses a combination water and space heater (Abstract) wherein the heater core (22, i.e. hydronic coil) is located in a housing (14, Figure 1) of a hydro-furnace module, and wherein a blower (25) is located in the housing of the hydro-furnace module to move heated air of the housing of the hydro-furnace module. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to enclose the entire unit into a single enclosure to increase the devices portability and aesthetics. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Consadori et al. (US 8,276,548), Clawson. (US 5,046,478), Scime et al. (US 2006/0024036), and Ribaudo et al. (US 2,827,893).
Regarding claim 5, Consadori (C), as modified, discloses the water heater and furnace system according to claim 4, but not that the heater core further comprises a pneumatic resistance screen to reduce the velocity of the air moved through the blower to increase the heat transfer from the heater core to the air as the air passes through the heater core.  
However, Ribaudo discloses a furnace system (Figure 1) wherein the heater core further comprises a pneumatic resistance screen (86, C.3, L.22-31) to reduce the velocity of the air moved through the blower to increase the heat transfer from the heater core to the air as the air passes through the heater core.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a screen in order to increase the residence time of the air within the heater core to increase heat transfer and the device’s efficiency.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Consadori et al. (US 8,276,548), Clawson. (US 5,046,478), Scime et al. (US 2006/0024036), and Johnson (US 2011/0089249).
Regarding claim 6, Consadori (C), as modified discloses the water heater and furnace system according to claim 1, but not that the mixing valve comprises two inputs and one output.  
However, Johnson discloses a mixing valve (102, Figure 3) wherein the mixing valve comprises two inputs (117,119) and one output (121). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize the mixing valve of Johnson with the current invention to simplify the plumbing, thus reducing costs, while still providing water at the correct temperature.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Consadori et al. (US 8,276,548), Clawson. (US 5,046,478) and Scime et al. (US 2006/0024036), and Ribaudo et al. (US 2,827,893).
Regarding claim 11, Consadori (C), as modified, discloses the water heater and furnace system according to claim 10, but not that the manifold is attached to the storage tank, wherein the manifold is configured to convey water from the heater core to an upper region inside the storage tank.  
However, Ribaudo discloses a furnace system (Figure 1) further comprising: a manifold (80, Figure 1) attached to the storage tank (62), wherein the manifold is configured to convey water from the heater core (68) to an upper region inside the storage tank.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a manifold system to allow for easy attachment and detachment of the heating system’s components for maintenance and repair.
Regarding claim 12, Consadori (C), as modified, discloses the water heater and furnace system according to claim 1 1, wherein the manifold (80) is configured to convey the water from a lower region inside the storage tank to the pump (30).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762